Title: Lambert Wickes to the American Commissioners, 25 April 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
L:Orient 25th April 1777
I left Nantz a Wednesday Evning to Come here and by a letter from you and one from Capt. Johnston I find he Arrived at Nantz soon after my departure. I returned an Answer to Captain Johnston and desired him to Come imeadiately and Join me, but have Since received a Possitive order from the Commissary of this Port to depart the Port in 24 hours. In Consequence of those orders Write by this Evnings Post desireing Capt. Johnston to Join me at St. Auzear, as Soon as Possible. As Capt. Nicholson is not yet ready I think it will be best place to Meet and depart from. You may depend on my Utmost attentions to your orders and Make no doubt We shall be able to give Satisfaction if we are not taken. There is three Brittish Ships War Cruizing in the Bay, which has been seen last Monday Evning. A Prize Sloop Arrived here yesterday, taken by Capt. Thompson of the Brig Rising States from Boston, this was the third Prize taken by her, Since her departure from America. This Prize is from Lisbon bound to London, loaded with Fruit and Wine. I shall leave this Port to Morrow or Next day if the Wind and Weather Permits and go imeadiately for St. Auzear, where I will inform you of my further Proceedings. From Gentlemen Your most humble Servant
Lambt. Wickes
To the Honbles. Benja. Franklin Silas Dean Arthur Lee Esqrs.
 
Addressed: To / The Honble. Dr Benja. Franklin / at / Paris
Notation: Cap. Wikes L’Orient Ap. 25. 77.
